Name: 2007/103/EC: Commission Decision of 12 February 2007 laying down general principles and criteria for the selection and funding of actions under the Public Health Programme (Text with EEA relevance )
 Type: Decision
 Subject Matter: management;  health;  European construction;  financing and investment
 Date Published: 2007-08-24; 2007-02-16

 16.2.2007 EN Official Journal of the European Union L 46/45 COMMISSION DECISION of 12 February 2007 laying down general principles and criteria for the selection and funding of actions under the Public Health Programme (Text with EEA relevance) (2007/103/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Decision No 1786/2002/EC of the European Parliament and of the Council of 23 September 2002 adopting a programme of Community action in the field of public health (2003-2008) (1), and in particular Article 8(1), thereof, Whereas: (1) Article 8(1) of Decision No 1786/2002/EC provides for the adoption by the Commission of an annual plan of work for the implementation of the programme of public health, setting out priorities and actions to be undertaken, including allocation of resources, and for adoption of the arrangements, criteria and procedures for selecting and financing the actions of the programme. (2) By Commission Decision 2007/102/EC (2) the work plan for 2007 has been adopted. (3) Article 115 of Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3) and Article 167 of Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 (4) require that the eligibility, selection and award criteria are specified in advance in the call for proposals with the aim of making it possible to assess the quality of the proposals submitted in the light of the objectives and priorities set out in the annual work programme. (4) The General principles and criteria for the selection and funding of actions under the Public Health Programme referred to in the Annex of this decision should therefore be adopted. Annex II of Decision C(2005) 29 of 14 January 2005 adopting the work plan for 2005 for the implementation of the programme of Community action in the field of public health (2003-2008), including the annual work programme for grants and the general principles and criteria for the selection and funding of actions under the Public Health Programme is therefore replaced by the Annex to this Decision. (5) The General principles and criteria for the selection and funding of actions under the Public Health Programme, as set out in the Annex are in accordance with the opinion of the Committee on the programme of Community action in the field of public health, HAS DECIDED AS FOLLOWS: Sole Article The General principles and criteria for the selection and funding of actions under the Public Health Programme (2003-2008), as set out in Annex, are hereby adopted. Done at Brussels, 12 February 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 271, 9.10.2002, p. 1. Decision as amended by Decision No 786/2004/EC (OJ L 138, 30.4.2004, p. 7). (2) See page 27 of this Official Journal. (3) OJ L 248, 16.9.2002, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 1995/2006 (OJ L 390, 30.12.2006, p. 1). (4) OJ L 357, 31.12.2002, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 1248/2006 (OJ L 227, 19.8.2006, p. 3). ANNEX GENERAL PRINCIPLES AND CRITERIA FOR THE SELECTION AND FUNDING OF ACTIONS UNDER THE PUBLIC HEALTH PROGRAMME This document replaces in all its effects the previous document General principles and criteria for the selection and funding of actions under the Public Health Programme, appended to Decision C(2005) 29. It applies only to co-funding of individual actions under the Public Health Programme through grants after calls for proposals. It can under no circumstances be understood as replacing the applicable legal rules. 1. GENERAL PRINCIPLES 1. The Financial Regulation and its Implementing Rules are the reference documents for the implementation of the Public Health Programme. 2. Grants must comply with the following principles:  co-financing rule: external co-financing from a source other than Community funds is required, either by way of the beneficiarys own resources or the financial resources of third parties. Contributions in kind from third parties may be considered as co-financing if considered necessary or appropriate (Articles 113 of the Financial Regulation and 172 of the Implementing Rules);  no-profit rule: the grant may not have the purpose or effect of producing a profit for the beneficiary (Articles 109(2) of the Financial Regulation and 165 of the Implementing Rules);  no-retroactivity rule: expenditure eligible for financing must be incurred after the agreement is signed. In exceptional cases, it may be acceptable to consider expenditure that was incurred from the date of submission of the grant application, but not earlier (Article 112 of the Financial Regulation);  no-cumulation rule: only one grant may be awarded for a specific action carried out by a given beneficiary per financial year (Article 111 of the Financial Regulation) (1). 3. Proposals for actions (projects) will be evaluated on the basis of three categories of criteria:  exclusion criteria, to assess the applicants eligibility  Article 114 of the Financial Regulation;  selection criteria, to assess the applicants financial and operational capacity to complete the proposed action  Article 176 of the Implementing Rules;  award criteria, to assess the quality of the proposal taking into account its cost. These three categories of criteria will be considered consecutively during the evaluation procedure. A project which fails to meet the requirements of one category will not be considered at the next evaluation stage and will be rejected. 4. In respect of the Public Health Programme, priority will be given to projects which:  have an innovative character in relation to the existing situation and are not of a recurrent nature;  provide added value at European level in the field of public health: projects are to yield relevant economies of scale, involve as many eligible countries in relation to the scope of the project and are capable of being replicated elsewhere;  contribute to and support the development of Community policies in the field of public health;  devote adequate attention to an efficient management structure, a clear evaluation process and a precise description of the expected results;  include a plan for using and disseminating the results at European level to appropriate target audiences. 2. EXCLUSION CRITERIA 1. Applicants will be excluded from participation in an award procedure of the Public Health Programme if they: (a) are bankrupt or being wound up, are having their affairs administered by the courts, have entered into an arrangement with creditors, have suspended business activities, are the subject of proceedings concerning those matters, or are in any analogous situation arising from a similar procedure provided for in national legislation or regulations; (b) have been convicted of an offence concerning their professional conduct by a judgment which has the force of res judicata; (c) have been guilty of grave professional misconduct proven by any means which the contracting authority can justify; (d) have not fulfilled obligations relating to the payment of social security contributions or the payment of taxes in accordance with the legal provisions of the country in which they are established or with those of the country of the Authorizing Officer or those of the country where the contract is to be performed; (e) have been the subject of a judgment which has the force of res judicata for fraud, corruption, involvement in a criminal organisation or any other illegal activity detrimental to the Communities financial interests; (f) have been declared to be in serious breach of contract for failure to comply with their contractual obligations, following another procurement or grant award procedure financed by the Community budget. Evidence: candidates shall provide a declaration on their honour, duly signed and dated, stating that they are not in one of the situations listed above. 2. Any proposals received after the deadline for receipt, any incomplete proposals or failing to meet the formal requirements laid down in the call for proposals will be excluded from participation in the Public Health Programme. Each application must be complete and contain at least the following documents:  Administrative data on the main partner and associated partners;  Technical description of the project;  Global budget of the project and the requested level of Community co-financing;  Evidence: global budget of the project and the requested level of Community co-financing;  Evidence: application content. 3. Actions which have already commenced by the date on which the grant application is registered will be excluded from participation in the Public Health Programme. Evidence: the scheduled commencement date and duration of the action must be specified in the grant application. 3. SELECTION CRITERIA Only proposals which have satisfied the requirements of the exclusion criteria will be eligible to be evaluated. All the following selection criteria have to be fulfilled. 1. Legal status Applicants must provide evidence of their organisations legal status. Evidence: applicants must supply the organisations articles of association and the official registration certificate. 2. Financial capacity Applicants must have stable and sufficient sources of funding to maintain their activity throughout the period during which the activity is being carried out and to participate in its co-funding. Evidence: applicants must supply the profit and loss account and the balance sheets for the past two complete financial years. The verification of financial capacity will not apply to public bodies, or to international public organisations created by inter-governmental agreements or to specialist agencies created by the latter. 3. Operational capacity The applicant must have the professional resources, competences and qualifications required to complete the proposed action. Evidence: applicants must supply the organisations most recent annual activity report including operational, financial and technical details and the curricula vitae of all relevant professional staff in all the organisations involved in the project. 4. Additional documents to be supplied at the request of the Commission If so requested, applicants must supply an external audit report produced by an approved auditor, certifying the accounts for the last financial year available and giving an assessment of the applicants financial viability. 4. AWARD CRITERIA Only projects which have satisfied the requirements of the exclusion and the selection criteria will be eligible for further evaluation on the basis of the following award criteria. The call for proposals shall determine how the blocks of the award criteria listed below are to be applied. 1. Policy and contextual relevance of the project (a) Projects contribution to the Public Health Programme and its annual work plan in terms of meeting the objectives and priorities; (b) Strategic relevance in terms of expected contributions to the existing knowledge and implications for health; (c) Added value at European level in the field of public health:  impact on target groups, long term effect and potential multiplier effects such as replicable, transferable and sustainable activities;  contribution to, complementarity, synergy and compatibility with EU relevant policies; (d) Pertinence of the geographical coverage Applicants must ensure that a geographical coverage of the project is appropriate with regard to its objectives, explaining the role of the eligible countries as partners and the relevance of the project resources or target populations they represent; Proposals at national or sub-national dimension (i.e. which involve only one eligible country or a region of a country) will be rejected. (e) Adequacy of the project with social, cultural and political context Applicants must relate the project with the situation of the countries or specific areas involved, ensuring the compatibility of the envisaged actions with culture and views of the target groups. 2. Technical quality of the project (a) Evidence base Applicants must include the problem analysis and clearly describe the factors, the impact, the effectiveness and applicability of measures proposed; (b) Content specification Applicants must clearly describe the aims and objectives, target groups including relevant geographical factors, methods, anticipated effects and outcomes; (c) Innovative nature, technical complementarity and avoidance of duplication of other existing actions at EU level Applicants must clearly identify the progress the project intends to accomplish within the field in relation with the state of the art and ensure that there will be neither inappropriate duplication nor overlap, whether partial or total, between projects and activities already carried out at European and international level; (d) Evaluation strategy Applicants must clearly explain the kind and adequacy of methods proposed and indicators chosen; (e) Dissemination strategy Applicants must clearly illustrate the adequacy of envisaged strategy and methodology proposed to ensure transferability of results and sustainability of the dissemination. 3. Management quality of the project and budget (a) Planning and organisation of the project Applicants must describe the activities to be undertaken, timetable and milestones, deliverables, nature and distribution of tasks, risk analysis; (b) Organisational capacity Applicants must describe the management structure, competency of staff, responsibilities, internal communication, decision making, monitoring and supervision; (c) Quality of partnership Applicants must describe the partnerships envisaged in terms of extensiveness, roles and responsibilities, relationships among the different partners, synergy and complementarity of the various project partners and network structure; (d) Communication strategy Applicants must describe the communication strategy in terms of planning, target groups, adequacy of channels used, visibility of EU co-funding; (e) Overall and detailed budget Applicants must ensure that budget be relevant, appropriate, balanced and consistent in itself, between partners and with the specific objectives of the project. Budget should be distributed within partners at a minimum reasonable level, avoiding excessive fragmentation; (f) Financial management Applicants must describe financial circuits, responsibilities, reporting procedures and controls. Weightings of each block of criteria as a total are the following. Specific weightings for individual criterion of each block will be set out in the call for proposal. 1. Policy and contextual relevance of the project /30 2. Technical quality of the project /40 3. Management quality of the project and budget /30 Maximum total score /100 Thresholds will also be set for each block of criteria, such that any project failing to achieve the threshold marks will be rejected. Following the evaluation, proposals recommended for funding are drawn up in a list, ranked according to the total marks awarded. Depending on budget availability, the highest ranked proposals will be awarded for co-funding. The remaining proposals recommended for co-funding will be placed on a reserve list. (1) This means that a specific action, submitted by one applicant for a grant, can be approved for co-financing by the Commission only once a year, regardless of the length of this action.